Citation Nr: 1447406	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for prostate cancer, status post prostatectomy.

4.  Entitlement to service connection for a sleep disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a skin disability.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

The claim for headaches was previously denied by the RO in September 1980 and confirmed in August 1981.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

The matters were previously before the Board and remanded for further development in April 2013 and February 2014.

The claim of service connection for headaches under a merits analysis, as well as the claims pertaining to psychiatric, prostate, sleep, left shoulder, and skin disabilities are addressed  in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1980 rating decision denied service connection for migraine headaches; new material was received within one year and the denial was confirmed in August 1981; the Veteran did not appeal that decision and no relevant evidence was received within one year of the 1981 decision; the August 1981 decision is the last final denial on any basis. 

2.  The evidence submitted since the August 1981 confirmed rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for headaches.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for headaches.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for headaches.  The claim was originally denied in a September 1980 rating decision because the RO found that there was no current evidence of migraine headaches.  The Veteran submitted buddy statements in support of his appeal in March 1981 (they were in Spanish and not translated at the time).  The RO confirmed the denial in August 1981 finding that the evidence did not show his migraine headaches were "service connected."  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since August 1981, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran has sought treatment for headaches.  He has indicated that headaches have been present since his discharge.  Translations of the buddy statements took place in September 2011 (originally submitted in March 1981); these statements indicate the Veteran had been suffering from severe migraines.  A translated Study Certificate revealed the Veteran had to leave some classes due to strong headaches.  As there was no evidence of a current disability at the time of the September 1980 denial and some suggestion since the August 1981 confirmed rating decision that headaches have continued since service, the evidence is new.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.
REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for headaches, as well as the claims of service connection for psychiatric, prostate, sleep, left shoulder, and skin disabilities.  

In February 2014, the Board remanded the matters to obtain the Veteran's complete treatment records from the San Juan VA Medical Center (VAMC).  Notably, the RO was to obtain records for the period beginning in April 2013, to include the results of any sleep studies performed after April 2013 (an entry dated in April 2013 shows the Veteran had signs and symptoms of sleep apnea and a sleep study was to be scheduled).  This was not accomplished.   Additionally, the RO was to request medical records from the Social Security Administration (SSA).  Only some records were received from SSA; however, they did not include any medical records.  As the Board's February 2014 remand orders were not complied with, another remained is necessary to ensure that all the Veteran's VAMC and SSA medical records are associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998)(where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran claims that his headaches  and skin disability first manifested in service and have continued to the present day.  Service treatment records contain complaints of headaches and show treatment for a rash on the Veteran's face.  VA treatment records contain some complaints of headaches and treatment for various skin disabilities (seborrheic keratosis, xerosis, warts, lesions, candidiasis, etc.).  The Veteran has not been afforded a VA examination in connection with his claims.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded a VA examination to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

With regard to the claim for PTSD, the VA RO made a formal finding on the lack of evidence to verify stressors in July 2009.  However, aside from obtaining service personnel records, no other efforts were made to attempt verification of the claimed stressors (performing guard duty along the Berlin Wall and witnessing the shooting death of East Germans trying to escape).  This matter must be remanded for verification of these stressors, in particular, by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  

After obtaining VAMC and SSA records, as well as attempting verification of the claimed stressors, it may be necessary to obtain addendum opinions from the May 2013 (left shoulder) and May 2014 (psychiatric) VA examiners.   38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any San Juan VAMC clinical records not on file pertaining to treatment of the claimed conditions dated from April 2013 to the present, to include copies of any sleep studies.  All records and/or responses received should be associated with the claims file.

2.  Contact SSA and obtain all medical records associated with the grant of disability benefits.  If the search for such records results in a negative response, documentation to that effect should be included in the virtual record. 

3.  Contact the Veteran and request that he itemize and provide specific information regarding the stressor events he alleges occurred during his service (performing guard duty along the Berlin Wall and witnessing the shooting death of East Germans trying to escape).  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Headaches and Skin Disability

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headaches and skin disability are related to the Veteran's active military service?  The examiner must make specific reference to service treatment records containing complaints of headaches and treatment for a rash on the Veteran's face, as well as the Veteran's contentions that the conditions have been present since his discharge.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

The examiner must explain the rationale for all opinions.

5.  If necessary, after obtaining VAMC and SSA records, as well as attempting verification of the claimed stressors, obtain addendum opinions from the May 2013 (left shoulder) and May 2014 (psychiatric) VA examiners, if available.  Otherwise the opinions must be provided by similarly qualified providers.  

Left shoulder: the examiner must answer whether, with the addition of any new medical evidence,  it is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left shoulder disability is related to the Veteran's active military service?  

Psychiatric Disability:  If the RO has verified the Veteran's stressors, the RO must first specify the stressor or stressors which have been corroborated.  Then the examiner must indicate whether: (i)  a diagnosis of PTSD is warranted; (ii)  if so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service; or (iii) is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


